
	

113 S2084 IS: Community Protection Act of 2014
U.S. Senate
2014-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2084
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2014
			Mr. Pryor (for himself and Ms. Landrieu) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To amend the Endangered Species Act of 1973 to require the Secretary of the Interior to publish and
			 make available for public comment a draft economic analysis at the time a
			 proposed rule to designate critical habitat is published.
	
	
		1.Short title
			This Act may be cited as the
		  Community Protection Act of 2014.2.Draft economic analysis for critical habitat designationSection 4(b)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(2)) is amended—(1)in the first sentence, by striking (2) The Secretary shall and inserting the following:(2)Critical habitat designation(A)In generalThe Secretary shall;(2)in the second sentence, by striking The Secretary may and inserting the following:(B)ExclusionsThe Secretary shall; and(3)by adding at the end the following:(C)Draft economic analysisAt the time a proposed rule to designate critical habitat is published, the Secretary shall publish
			 and make available for public comment a draft analysis that—(i)examines the public and private economic effects of the proposed designation, including  any
			 effects on—(I)possible uses of land and property values;(II)employment; and(III)revenues available for State and local governments; and(ii)is
			 quantitative..
			
